Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to preliminary amendment filed 08/09/2021. Claim 1 is cancelled. Claims 2-21 are added and currently pending in the application.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 15 and 19 have been amended to respectively recite “in response to selection of the particular graphical object, cause the user device to generate a first multi-sensory output that prompts placement of the particular graphical object at a correct slot of the ordered slots”, “in response to selection of the particular component object, cause the user device to generate a first multi-sensory output that prompts placement of the particular component object at a correct location of the ordered locations” and “in response to the selection of the particular graphical object, generate a first multi-sensory output that prompts placement of the particular graphical object at a correct position of the ordered positions”. However, the originally filed specification does not disclose such information. The closest recitations of such limitation are found in figures 2, 3 and associated text. It is apparent the claim feature noted above is not supported by the specification as originally disclosed.
	Dependent claims 3-14, 16-18 and 20-21 are rejected for their incorporation of the above through their dependency upon respective independent claims 1, 15 and 19.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, independent claim 19 provides two recitations of “a user device” in the preamble. It is not clear whether the two recitations of “a user device” are intended to refer the same user device or different user devices. Hence, the metes and bounds of the claim cannot be discerned.

	In view of the above rejections under 35 USC § 112(b), claims 19-21 are rejected as best understood.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent Claim 2, analyzed as representative claim:
	Step 1: Statutory Category?
	The preamble of independent Claim 2 recites “At least one computer-readable storage medium, excluding transitory signals and carrying instructions for performing multiple self-guided tests, wherein execution of a self-guided test by a data processor of a system, causes the system to:”, which falls within the “manufacture” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Revised 2019 Memorandum is applied as shown in the Independent Claim 2/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 2
Revised 2019 Guidance
a user interface on a user device including graphical objects positioned at different locations or orientations relative to each other
Causing display of a user interface on a user device is insignificant extra-solution activity (i.e., data gathering). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).
The user interface and user device are generic computer components.
[L2] wherein the graphical objects are displaced from ordered slots that define a predetermined order for the graphical objects
Displacing objects…is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent that a person, such as a teacher using pen and paper could displace letters/words from an ordered position by rewriting the letters/words in a different order (reorder the letters/words). See 2019 Memorandum 52.
wherein placement of the graphical objects in the ordered slots in accordance with the predetermined order forms a target object that completes the self-guided test, and wherein each graphical object of the target object is associated with one or more audible sounds that vary based on a mapping structure
Placing the graphical objects in the ordered slots in accordance with the predetermined order…is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent that a person, such as a student using pen and paper could place letters/words in an ordered position by rewriting the letters/words in the ordered position (reorder the letters/words). See 2019 Memorandum 52.
[L4] detect a first input indicating selection of a particular graphical object
Detecting a first input indicating selection of a graphical object…is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, See 2019 Memorandum 52.


[L5] in response to selection of the particular graphical object, cause the user device to generate a first multi-sensory output that prompts placement of the particular graphical object at a correct slot of the ordered slots, wherein the first multi-sensory output includes an audible sound having a particular variation associated with the particular graphical object
Prompting placement of the particular graphical object is insignificant extra-solution activity (i.e., data gathering). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).
Alternatively, prompting placement of the particular graphical object is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent that a person, such as a teacher could See 2019 Memorandum 52.
detect a second input indicating placement of the particular graphical object at a particular slot of the ordered slots
Detecting a second input indicating placement of the particular graphical object… recites an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L7] in response to placement of the particular graphical object at the particular slot: when the particular slot corresponds to the correct slot, cause the user device to generate a second multi-sensory output indicating correct placement of the particular graphical object
Generating a second multi-sensory output is insignificant extra-solution activity (i.e., data gathering/presentation). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).
 when the particular slot corresponds to the correct slot and completes the self-guided test, cause the user device to generate a third multi- sensory output indicating completion of the self-guided test, wherein the third multi-sensory output includes a visualization that conveys a use or meaning of the target object and includes a combination of variable audible sounds associated with the graphical objects
Generating a third multi-sensory output is insignificant extra-solution activity (i.e., data gathering/presentation). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).
[L9] and when the particular slot is an incorrect slot for the particular graphical object, cause the user device to generate a fourth multi-sensory output indicating failure of the self-guided test
Generating a fourth multi-sensory output is insignificant extra-solution activity (i.e., data gathering/presentation). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).


	It is apparent that, other than reciting the additional non-abstract limitations of the user interface and user device, noted in the Independent Claim 2/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human, in the mind, and/or using pen and paper. The mere nominal recitation of the user interface and user device and automation of a manual process does not take the claim out of the method of organizing human activity and mental 
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 1/Revised 2019 Guidance Table above, recites the additional limitations of the user interface and user device which are recited at a high level of generality. The originally filed Specification provides supporting exemplary descriptions of generic computer components: ¶ 23:…User devices 130a-b may include any computational device suitable for presenting audio and video and receiving input under the disclosed embodiments, e.g., a desktop computer, a laptop computer, a personal digital assistant, an iPad.RTM., an iPhone.RTM., an Android.RTM. phone, a television peripheral, a home entertainment system such as an XBox.RTM., Sony PlayStation.RTM., an in-vehicle entertainment system, a custom designed device, a children's digital toy, etc. User interfaces 135a-b may include any suitable input, audio and display devices, including, e.g., keyboards, computer mouse, touchscreen displays, computer monitors, integrated vehicle monitors, dashboard controls, entertainment system controllers (e.g., Box.RTM. or Sony PlayStation.RTM. controllers), joysticks, integrated speaker systems, external speakers, earphones…; ¶ 24:… System tools 120 may include processing hardware and software configured to supplement the local functionality of the application (e.g., speech processing, data analysis, machine learning, etc.)….; ¶ 25:… Selection may occur, for example, by a curser controlled by a computer mouse or a finger on touch-based devices…; ¶ 28:… touched on a tablet device...; ¶ 33:… a touch-screen display.. ; ¶ 41:… a touch display... ; ¶ 52:… computing system 1300 may include one or more central processing units ("processors") 1305, memory 1310, input/output devices 1325 (e.g., keyboard and pointing devices, touch devices, display devices), storage devices 1320 (e.g., disk drives), and network adapters 1330 (e.g., network interfaces) that are connected to an interconnect 1315...The lack of details about the user interface and user device indicates that these additional elements are generic, or part of generic computer elements performing or being used in performing their generic functions of causing display of a user interface, detecting a first input, generating a first output/prompting placement of object, detecting a second input, generating a second output and generating a third output. See Alice, 573 U.S. at 225 (describing "electronic recordkeeping" as "one of the most basic functions of a computer"). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”). See also Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). Also see also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). Hence, the claim does not recite an improvement to the functionality of a computer or other technology or technical field. See MPEP § 2106.05(a). The claim only recites use of generic, or part of generic devices (generic computer hardware or software), performing their generic See MPEP §2106.05(b). The claims steps, including the end result of generating a third output represent data operations and are not a transformation or reduction of an article into a different state or thing constituting patent-eligible subject matter. “The mere manipulation or reorganization of data . . . does not satisfy the transformation prong.” CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011). Hence, the claim fails to satisfy the transformation prong of the Bilski machine-or-transformation test. See MPEP § 2106.05(c). The claim fails to add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, namely a computing device, to transform the judicial exception into patent-eligible subject matter. See MPEP § 2106.05(e). The claimed invention merely implements the abstract idea using instructions executed on generic computer components, as shown in bold type in Table One, and as supported in the above noted pertinent portions of the Specification. Thus, the instant claim merely uses a programmed computer as a tool to perform an abstract idea. See MPEP § 2106.05(f). Steps 1, 5 and 7-9, as shown in Table One, reflects the type of extra-solution activity (i.e., in addition to the judicial exception) the courts have determined insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Hence, the claim limitations amount to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical See MPEP § 2106.05(h). Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), Claim 2 recites an abstract idea as identified in Step 2A (Prong 1), above, and does not include any additional elements, considered individually and in combination, that
integrate the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim, as a whole, is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional element in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer elements cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the originally filed Specification describes the user interface and user device in general terms, without describing the particulars, the claim limitation may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the originally filed Specification, as noted above. 
	The claim limitations do not recite any technical or technological implementations details for any of the claim steps, but rather functional results to be achieved by any and all means. The details provided simply further describe the abstract element of the claim. For example, the limitation “wherein the third multi-sensory output includes a visualization that conveys a use or meaning of the target object and includes a combination of variable audible sounds associated with the graphical objects” simply See Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344–45 (Fed. Cir. 2018) (quoting Elec. Power Grp., 830 F.3d at 1353–54 and citing similar decisions holding that displaying different types or sets of information from various sources on a generic display is abstract absent a specific improvement to the way computers or other technologies operate). The level of generality of the claim do no more than describe a desired function or outcome, without providing any limiting technical or technological detail that confines the claim to a particular technical or technological solution to an identified problem other than based on the determination of a particular value. The claim limitations do not specify any particular manner for performing the claim steps that improves the relevant technology. The instant Specification also fails to provide any such technical or technological details for each of the claim steps. Mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology. 
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of causing display of a user interface, detecting a first input, generating a first output/prompting placement of object, detecting a second input, generating a second output and generating a third output is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). The claim fails to add a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	Independent claim 15 is a method for performing a self-guided test, which falls within the “process” category of 35 U.S.C. § 101. Independent claim 15 performs steps comparable to those of representative claim 2 and is, as a result, rejected similarly to representative independent claim 2.
	Independent claim 19 is a user device comprising: a hardware processor: a memory including instructions for a self-guided test that, when executed by the hardware processor, which falls within the “machine” category of 35 U.S.C. § 101. Independent claim 19 performs steps comparable to those of representative claim 2 and is, as a result, rejected similarly to representative independent claim 2.

	Dependent claims 3-14, 16-18 and 20-21 include all the limitations of respective independent claims 2, 15 and 19 from which they depend and, as such, recite the same abstract idea(s) noted above for respective independent claims 2, 15 and 19. The lack of details about the machine learning model  (claims 4 and 21), the touch sensitive display (claim 20) indicates that these additional elements are generic, or part of generic computer elements performing or being used in performing generic functions (see originally filed Specification: at least ¶¶ 24). The Specification (at least ¶¶ 23, 24, 28, 41, 52 - touchscreen displays; touch-based devices including tablet devices) establishes the claim used generic, conventional, technology to implement input gestures (claims 8 and 20). Dependent claims 3-14, 16-18 and 20-21 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of dependent claims 3-14, 16-18 and 20-21 integrates the judicial exception into a practical application. While dependent claims 3-14, 16-18 and 20-21 may have a narrower scope than the representative claim, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea(s). Therefore, dependent claims 3-14, 16-18 and 20-21 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Examiner's Note
No art rejections are currently provided in light of the rejections under §112(a) herein.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715